internal_revenue_service number release date index no cc dom p si plr-105234-00 mar in re legend taxpayer dear this is to notify you that the internal_revenue_service service is reconsidering the applicability of the tax exception in sec_48_4061_a_-1 of the manufacturers and retailers excise_tax regulations to trucks on which cranes are installed in letter_ruling ltr dated date the service concluded that the vehicles on which taxpayer had installed cranes aerial units and digger derricks and subsequently sold at retail are not taxable highway vehicles under sec_4051 of the internal_revenue_code because this matter is now being reconsidered the service is revoking ltr effective date consequently taxpayer may no longer rely on ltr with respect to the sale of certain trucks on which taxpayer installs cranes aerial units and digger derricks we recognize the significance of this development to you and will attempt to resolve this matter as soon as possible sincerely assistant chief_counsel passthroughs special industries richard a kocak chief branch by
